DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-14, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and arguments submitted 10/21/2021 have been acknowledged and are persuasive.   The prior art cited of record does not anticipate individually or teach in combination the following limitations:

 A surface-mounted light emitting diode (LED) fixture, comprising: a frame comprising a top surface that has a first aperture disposed there through; a reflector plate removably coupled to the frame, wherein the reflector plate is disposed in the first aperture when the reflector plate is coupled to the frame, wherein the reflector plate has a bottom surface comprising a reflective material, wherein the reflector plate further has an aperture that traverses there through, wherein the aperture has a size and a location that are configured to allow for a wire to be disposed therein without affecting light reflected off of the bottom surface.

A surface-mounted light emitting diode (LED) fixture. comprising: a frame comprising a top surface a mounting plate removeably coupled to the top surface of the frame, when the mounting plate is coupled to the frame, the mounting plate acts as a top cover to enclose, a reflector plate, 

A light emitting diode (LED) fixture, comprising: a planar light guide located inside a frame; at least one LED array disposed adjacent to at least one t side of the planar light guide, wherein the at least one LED array directs light into the at least one side of the planar light guide; a mounting plate; and at least one fastening device capable of mounting the mounting plate to a junction box recessed in a ceiling, wherein the mounting plate includes at least one coupling feature used to removably couple the mounting plate to the frame.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/            Primary Examiner, Art Unit 2875